Citation Nr: 1619663	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include depressive disorder, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from January 1969 to October 1972.  He also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
 
FINDINGS OF FACT

1.  The probative evidence shows that the Veteran was not diagnosed with a depressive disorder prior to service.

2.  The evidence shows that the Veteran's depressive disorder began while in service and that he has had symptoms since that time.  As such, his current depressive disorder is related to his period of active service. 




CONCLUSION OF LAW

The criteria for service connection for a depressive disorder have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition to grant the claim of entitlement to service connection for a depressive disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.  There is no prejudice to the Veteran.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In cases where the Veteran claims a disorder as a result of exposure to an herbicide, such as Agent Orange, service connection may be evaluated on a presumptive basis.  Exposure to an herbicide will be presumed if a veteran had in-country service in Vietnam or in its inland waterways during the period of January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  In such cases, service connection should be granted when the veteran meets these service requirements for presumed herbicide exposure and has one of the diseases delineated in 38 C.F.R. § 3.309(e). 

Additionally, if the veteran fails to qualify for presumptive service connection because his disorder is not one of the delineated disorders listed in 38 C.F.R. § 3.309(e), the veteran may attempt to qualify for this presumptive service connection by submitting evidence that his disorder should be included in the regulation and that it is the type of disorder that is reasonably caused by herbicide exposure.  Finally, if the veteran still does not qualify for presumptive service connection, the claim must then be adjudicated on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for
his depressive disorder.

The Veteran's service treatment records (STRs) show that the Veteran reported experiencing psychiatric symptoms, such as excessive worry and nervous trouble, and nightmares, in an October 1968 medical history form.  However, his October 1968 enlistment examination indicated that his psychiatric system was normal upon entry to service.  The enlistment examiner then indicated that he had considered the Veteran's report of such symptoms, however, he then specifically noted that there were no psychoses present.  As such, a psychiatric disorder was not noted upon entry to the military.  Further, at his March 2016 hearing, the Veteran provided credible testimony that he had no pre-existing psychiatric disorders upon enlistment and went on to explain the circumstances behind the 1968 medical history form.  As such, the Board finds that there is not clear and unmistakable evidence that the Veteran had a pre-existing psychiatric disorder prior to entering service and thus, the presumption of soundness is not rebutted.  38 U.S.C. § 1132 (West 2014); Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  

The Veteran was afforded a VA examination in February 2011 in connection with his claim.  That examiner reviewed the claims file and interviewed the Veteran before diagnosing him with depressive disorder.  He then opined that the Veteran's longstanding depression appeared to have started during his military service in Vietnam and that his symptoms were more likely than not related to his past military service.  His opinion appears to be based upon the review of the Veteran's claims file and his evaluation of the Veteran.

In October 2012, the RO sought an addendum opinion from the 2011 VA examiner, due to the Veteran's 1968 medical history form, which referenced drug use and psychiatric symptoms prior to service.  The VA examiner then provided a negative nexus opinion, dated October 2012.  However, the 2012 addendum opinion incorrectly stated that pre-existing psychiatric symptoms were noted in the Veteran's 1968 enlistment examination.  Further, the 2012 addendum opinion failed to properly consider the Veteran's credible testimony.  As such, the October 2012 addendum opinion was inadequate.
 
In February 2013, the Veteran's private doctor, Dr. W.P., submitted a statement in support of the Veteran's claim.  In that statement, Dr. W.P. indicated that he had continuously treated the Veteran for depression since 2003.  He then opined that the etiology of the depression was unclear, however, it almost certainly resulted from a complex interplay of genetic vulnerability, early experiences, and events in the Veteran's adult life, to include his military service.   The Veteran also submitted a medical opinion statement from his VA doctor, Dr. J.B., dated January 2016.  Dr. J.B. also opined that the Veteran's symptoms were as likely as not, associated with his military service.  The Board finds that while Dr. J.B. and Dr. W.P. did not provide rationale in support of their opinions per se, the February 2013 and January 2016 statements appear to show that the doctors relied upon their medical expertise and their knowledge of the Veteran's specific depressive disorder, in providing such opinions. 

In reviewing the evidence of record, the Board finds that Dr. W.P.'s and Dr. J.B.'s medical opinions are significantly probative, as those opinions took the Veteran's statements into account along with the doctors' experience and expertise and their knowledge of the Veteran's disorder, as his treating doctors.  To the extent that there is any reasonable doubt, it is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a depressive disorder is warranted.  As service connection for a depressive disorder has been granted on a direct basis, the Board need not discuss whether or not the Veteran's disorder was due to herbicide exposure while in-service.


ORDER

Service connection for a depressive disorder is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


